Rumsey, J.:
This appeal is from an order requiring the defendant to furnish a bill of particulars setting forth the time or times when, the place or places where, and the person or persons by or through whom payment was made óf the claims and demands of the plaintiff sét *419forth in the several causes of action stated in the complaint, and •also the amount or amounts of such alleged payments.
The action was brought to recover for labor and services alleged tó have been performed by the plaintiff for the defendant at various times. The complaint contained three causes of action. The •defendant answered each cause of action separately. Each answer contained first a general denial, and then an allegation “That before the commencement of this action she satisfied and discharged by payment any and all claim or claims which the plaintiff had at any time heretofore against her.” After the service of .the answer the plaintiff demanded a bill of particulars of the specific defenses of payment, and that demand not being complied with a motion was made to compel the service of a bill of particulars as to these defenses. The motion having been granted this appeal is taken from the order.
/\Y e think the motion was improperly granted. The obvious purpose. of the application was^to^mit the defendant in making proof of her defenses of payment./Ordinarily when a defense is pleaded u bill of particulars will not be granted. (Moody v. Belden, 15 N. Y. Supp. 119.) The mere fact that the plaintiff does not know the nature of the payment is not sufficient to* take this case out of the general ruley/The office of a bill of particulars is not to compel the disclosure by a party of the nature of his proof, or the names of witnesses, or to disclose the case relied on or the proof to support it. (Higenbotam v. Green, 25 Hun, 214.) The cases'referred to in the memorandum of the judge who granted this motion do not apply. In each of these cases a good reason was shown why the bill of particulars should have been granted.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars - costs.
Van Brunt, P. J., Barrett, Patterson and O’Brien, JJ., ■concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.